Title: From Thomas Jefferson to Jospeh Sansom, 1 January 1806
From: Jefferson, Thomas
To: Sansom, Jospeh


                        
                            Washington Jan. 1. 06.
                        
                        Th: Jefferson presents his compliments to mr Sansom, and his thanks for the elegant medal of Genl.
                            Washington. the design of a series of Medals from the discovery of America is as patriotic as the object of the present one
                            will ever be distinguished in that series.
                    